Case: 22-30131     Document: 00516505706         Page: 1     Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 12, 2022
                                  No. 22-30131
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Malone,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:20-CR-93-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          A jury convicted William Malone of five counts of production of child
   pornography, one count of possession of child pornography, and one count
   of use of a facility and means of interstate commerce to cause a minor to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30131        Document: 00516505706        Page: 2   Date Filed: 10/12/2022




                                    No. 22-30131


   engage in criminal sexual activity. He received an aggregate sentence of 160
   years in prison.
          On appeal, Malone first argues that the district court abused its
   discretion by denying his request to introduce Child Protective Services
   (CPS) reports showing that the victim had made prior unsubstantiated
   accusations of abuse against her biological father and that professionals had
   determined that the victim’s mother may have coached her daughter to make
   those allegations. We review the district court’s evidentiary rulings for an
   “abuse of discretion, subject to a harmless error analysis.” United States v.
   Macedo-Flores, 788 F.3d 181, 191 (5th Cir. 2015). Under Federal Rule of
   Evidence 803(8), a public agency’s records may be admitted if they include
   “factual findings from a legally authorized investigation,” Fed. R. Evid.
   803(8)(B), and “the opponent does not show that the source of information
   or other circumstances indicate a lack of trustworthiness,” Fed. R. Evid.
   803(8)(A)(iii).
          Before the district court, the Government presented evidence
   showing that the 2016 CPS report was not admissible under Rule 803(8)
   because the report’s author admitted that it contained misstatements and
   exaggerations. The district court exercised its “discretion, and indeed [its]
   obligation, to exclude an entire report or portions thereof . . . that [it]
   determine[d] to be untrustworthy.” Beech Aircraft Corp. v. Rainey, 488 U.S.
   153, 167 (1988). This is so even if the report was created under the state’s
   rules for CPS reports. See United States v. Arledge, 553 F.3d 881, 892–93 (5th
   Cir. 2008). Regardless, any error was harmless in view of the overwhelming
   evidence of Malone’s guilt. See Macedo-Flores, 788 F.3d at 191. Moreover,
   Malone has failed to challenge the district court’s determination that the
   reports were unduly prejudicial under Federal Rule of Evidence 403, so any
   such argument is abandoned. See United States v. Scroggins, 599 F.3d 433,
   446–47 (5th Cir. 2010).



                                         2
Case: 22-30131      Document: 00516505706          Page: 3   Date Filed: 10/12/2022




                                    No. 22-30131


          Malone next challenges the district court’s admission of evidence
   presented by the Government. Malone’s contentions lack merit. The
   district court did not abuse its discretion in admitting evidence of sexual
   abuse by Malone because it was intrinsic to the charges of child pornography
   production. See United States v. Lucas, 849 F.3d 638, 642–43 (5th Cir. 2017);
   United States v. Clements, 73 F.3d 1330, 1337 (5th Cir. 1996).
          Likewise, the district court did not abuse its discretion in admitting
   commercial images of child pornography found on Malone’s phone because
   they are arguably intrinsic to the possession charge. Even if not, the evidence
   was admissible under Federal Rule of Evidence 414(a) as a similar act of child
   molestation.   And while Malone contends that there was no evidence
   establishing the ages of the victims, the district court did not err in
   determining that the jurors themselves could determine the age of the
   individuals depicted in the images. See United States v. Katz, 178 F.3d 368,
   373 (5th Cir. 1999).
          Finally, Malone’s internet searches for incest pornography and for
   young victims, as well as his research of Alabama rape statutes upon learning
   of the state charges against him, were admissible under Federal Rule of
   Evidence 404(b) as evidence of Malone’s knowledge and his state of mind at
   the time of his interview with federal agents. That probative value was not
   outweighed by undue prejudice. See United States v. Gurrola, 898 F.3d 524,
   537 (5th Cir. 2018).
          Malone also contends that the district court erred by denying his
   motion for a mistrial following the prosecutor’s comment indicating that he
   had met with Malone in jail. “This court reviews the denial of a motion for
   mistrial for abuse of discretion.” United States v. Velasquez, 881 F.3d 314,
   343 (5th Cir. 2018). In considering the prosecutor’s comment, this court
   must look to the context in which it was made and whether it prejudiced the




                                          3
Case: 22-30131      Document: 00516505706           Page: 4    Date Filed: 10/12/2022




                                     No. 22-30131


   defendant by casting serious doubt on the correctness of the verdict. United
   States v. Insaulgarat, 378 F.3d 456, 461 (5th Cir. 2004).
          When viewed in context, the statement was an attempt to remind
   Malone of a conversation he did not recall. See United States v. McBride, 463
   F.2d 44, 48 n.1 (5th Cir. 1972). In addition, given Malone’s admission that
   he was arrested by federal agents and given the prosecutor’s failure to specify
   when the jailhouse meeting occurred, it is unlikely that the single remark
   could cast serious doubt on the correctness of the verdict. See United States
   v. Delgado, 672 F.3d 320, 338–39 (5th Cir. 2012) (en banc). Given the
   substantial evidence reflecting Malone’s guilt, he is unable to show that the
   district court abused its discretion. See United States v. Velasquez, 881 F.3d
   314, 343 (5th Cir. 2018); Insaulgarat, 378 F.3d at 461.
          Finally, Malone contends that his 160-year sentence is substantively
   unreasonable. We review a challenge to the substantive reasonableness of a
   sentence for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).
   Malone’s sentence is entitled to a presumption of reasonableness. United
   States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015).           To rebut that
   presumption, he must show that the imposed sentence “(1) does not account
   for a factor that should have received significant weight, (2) gives significant
   weight to an irrelevant or improper factor, or (3) represents a clear error of
   judgment in balancing the sentencing factors.” Id. at 558 (internal quotation
   marks and citation omitted).      Malone’s general disagreement with the
   propriety of his sentence and the district court’s weighing of the 18 U.S.C.
   § 3553(a) factors is insufficient to establish that the district court erred in
   balancing them. See Gall, 552 U.S. at 51; Simpson, 796 F.3d at 558. He has
   not shown that the district abused its discretion in imposing the aggregate
   160-year sentence. See Gall, 552 U.S. at 51.
                                                                  AFFIRMED.




                                          4